Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-16 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for an air management system for a vehicle which including an electronic control unit coupled to an actuator, a first sensor, and a second sensor configured to: determine, using the first sensor, that the cabin temperature is greater than or equal to a first temperature, control the actuator to open the window and allow the air circulation within the vehicle in response to the determination that the cabin temperature is greater than or equal to the first temperature and a detection, by the second sensor, of the lack of presence of the person within the threshold distance of the vehicle, and control the actuator to close the window in response to a detection, by the second sensor, of the presence of the person within the threshold distance of the vehicle as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale